Executed Version



SUPPLEMENTAL CONFIRMATION


To: Intuitive Surgical, Inc.
1266 Kifer Rd
Sunnyvale, CA 94086


From: Goldman, Sachs & Co.


Subject: Capped Accelerated Stock Buyback


Ref. No: SDB SDB2502189206


Date: May 2, 2014




The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Intuitive Surgical, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.


1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of July 29, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.


2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:






Trade Date: May 2, 2014


Forward Price Adjustment Percentage: 0.10%


Hedge Period: The period from and including the Hedge Period Start Date to and
including the Hedge Completion Date.


Hedge Period Start Date: May 2, 2014


Hedge Period End Date: May 14, 2014


Scheduled Termination Date: November 3, 2014


First Acceleration Date: July 7, 2014


Prepayment Amount: USD 1,000,000,000.00


Prepayment Date: May 7, 2014


Initial Shares: 1,771,959 Shares; provided that if, in connection with the
Transaction, GS&Co. is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that GS&Co. is able to so borrow or
otherwise acquire.


Initial Share Delivery Date: May 7, 2014




--------------------------------------------------------------------------------



Minimum Shares: As set forth in the Trade Notification, to be a number of Shares
equal to (a) the Prepayment Amount divided by (b) 110% of the Hedge Period
Reference Price.


Maximum Shares:
Not Applicable. All references to “Maximum Shares” in the Master Confirmation
and any Trade Notification shall be disregarded for purposes of the Transaction
to which this Supplemental Confirmation relates.



Number of Shares to be Delivered:
The definition of “Number of Shares to be Delivered” in the Master Confirmation
shall be deleted and replaced with the following:



“A number of Shares equal to (a) the Prepayment Amount divided by (b) the
Divisor Amount; provided that the Number of Shares to be Delivered shall not be
less than the Minimum Shares. The Number of Shares to be Delivered on the
Settlement Date shall be reduced, but not below zero, by any Shares delivered
pursuant to the Initial Share Delivery and the Minimum Share Delivery described
below.”


Divisor Amount: The greater of (i) the Forward Price minus the Forward Price
Adjustment Amount and (ii) $45.00.


Additional Relevant Days: The 5 Exchange Business Days immediately following the
Calculation Period.


Reserved Shares: 5,569,014 Shares


3. Notwithstanding anything to the contrary in Section 6 of the Agreement, an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transaction to which this Supplemental Confirmation relates as the Affected
Transaction will automatically occur without any notice or action by GS&Co. or
Counterparty if the price of the Shares on the Exchange at any time falls below
USD 180.00 (the “Termination Price”), and the Exchange Business Day that the
price of the Shares on the Exchange at any time falls below the Termination
Price will be the “Early Termination Date” for purposes of the Agreement.


4. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in
Rule 10b-18 under the Exchange Act) has made any purchases of blocks pursuant to
the proviso in Rule 10b-
18(b)(4) under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade
Date or (ii) during the calendar week in which the Trade Date occurs.


5. Counterparty represents and warrants to GS&Co. that it:


(a) is an “institutional account” as defined in FINRA Rule 4512(c);


(b) is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and


(c) will notify GS&Co. if any of the statements contained in clause (i) or (ii)
ceases to be true during the term of the Transaction to which this Supplemental
Confirmation relates.


6. The phrase “and shall provide for the payment by Counterparty of all
reasonable fees and expenses in connection with such resale, including all
reasonable fees and expenses of counsel for GS&Co.” set forth in paragraph 4(c)
of Annex A to the Master Confirmation is hereby amended by inserting the
parenthetical “(payable in cash or by delivery of additional Shares, at
Counterparty’s election)” immediately after the word “resale”.


7. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.




--------------------------------------------------------------------------------







Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.




Yours sincerely,
    
GOLDMAN, SACHS & CO.


By: /s/ Arlene Houston
     Name: Arlene Houston
Title: Vice President








Agreed and Accepted By:


INTUITIVE SURGICAL, INC.








By: /s/ Marshall L. Mohr
Name: Marshall L. Mohr
Title: Senior Vice President and Chief Financial Officer










